DETAILED ACTION
Claims 3, 4, and 14 objected to for minor informalities.
Claims 1-9 interpreted under 35 USC § 112(f).
Claim 15 rejected under 35 USC § 101.
Claims 1-3, 5-8, and 10-15 rejected under 35 USC § 103.
Claims 4 and 9 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3, 4, and 14 objected to because of the following informalities:
Claims 3 and 4 recite a co-occurrence probability having a "predetermined length." This is not standard terminology, nor is the word "length" used in the present specification. For purposes of examination, Examiner assumes that "predetermined length" should actually be interpreted as "appearance frequency," as described on pages 15-16 of the present specification. Appropriate correction is required.
Claim 14 is objected to because there is no antecedent basis for when "a word is complemented using the attribute table." This feature is described in dependent claim 12, but claim 14 is dependent only on claim 11 (by preliminary amendment).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "input unit," "text analysis unit," "storage unit," "search unit," "output unit," and "processing unit" in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program per se. A set of instructions defining a software program "detached from any medium is an idea without physical embodiment." MPEP 2106.03. The claim does not recite any structural limitations. Accordingly, claim 15 is directed to non-statutory subject matter because the claimed program is interpreted as information without a physical or tangible form.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boxwell et al., U.S. PG-Publication No. 2020/0327170 A1, in view of Higashinaka et al., U.S. PG-Publication No. 2021/0117458 A1, further in view of Gupta et al., U.S. PG-Publication No. 2020/0311738 A1.


Claim 1
	Boxwell discloses a document processing device comprising: an input unit configured to receive an input question sentence. Boxwell discloses a question-answering (QA) system that "receives a question" including "one or more terms." Boxwell, ¶ 2. Figure 3 illustrates an embodiment of the QA system, wherein "[q]uestion 300 is input by a requestor, such as a user … where it is processed by QA pipeline 310." Id. at ¶ 53.
	Boxwell discloses a text analysis unit configured to perform a morphological analysis on a sentence received by the input unit. One stage in the QA pipeline "processes the question into various terms (n-grams)." The "terms of the question are used … to identify synonyms for the various terms based on question-answer pair (QA pair) data." Id. Figure 4 illustrates a method "to identify equivalent terms from question answer (QA) pairs," wherein the "analysis is based Id. at ¶¶ 57-61.
	Boxwell discloses a hypothetical question storage unit configured to store a hypothetical question sentence and an answer sentence in association with each other. The identification of synonyms for various terms is "based on question-answer pair (QA pair) data that is retrieved from data store 350." Id. at ¶ 53. Data store 350 is a "hypothetical question storage unit" storing question-answer pair data (i.e. hypothetical question sentence and an answer sentence in association with each other).
	Boxwell discloses an output unit configured to output [an] answer sentence obtained by [a] search unit. The QA pipeline identifies "passages relevant to the received question," that were previous ingested into the QA system and stored in data store 330. Id. at ¶ 56. Process 370 "scores the identified passages … using n-grams (terms) from the question while also using synonyms found from the analysis of QA pair data with respect to the question terms." The passages are scored "based, in part, on the synonyms found from the processing." After processing the scored passages, the QA pipeline "generates a set of one or more candidate answers 395 that might be ordered, or ranked, based on the relevant scores of the candidate answers."  Then, "[o]ne or more of the highest ranked candidate answers are provided as answer(s) 395 to the question posed by the requestor." Id. at ¶¶ 54-55.
	Boxwell does not expressly disclose a search unit configured to search for the hypothetical question sentence similar to the input question sentence from the hypothetical question storage unit and obtain an answer sentence corresponding to the hypothetical question sentence; a normalization processing unit configured to perform a normalization on each word of the input question sentence and the hypothetical question sentence converted into word strings by the text analysis unit; and wherein the search unit is configured to perform a similarity determination on the input question sentence and the hypothetical question sentence whose words are normalized by the normalization processing unit.
	Higashinaka discloses a search unit configured to search for the hypothetical question sentence similar to the input question sentence from the hypothetical question storage unit and obtain an answer sentence corresponding to the hypothetical question sentence. Higashinaka discloses that "it is typical to search for a question whose meaning is close to [the] meaning of a question inputted by a user from the question-answer pairs and respon[d] to the question using the answer." Higashinaka, ¶ 11. Higashinaka discloses "a response selecting apparatus" that "outputs one or a plurality of responses to an input question" comprising a "document searching part" that "searches for a question-answer pair from the question-answer pairs recorded." The "search-result-question-answer pairs" are scored using "a numerical value indicating appropriateness," and a ranking part "selects the search-result-question-answer pairs … indicated by the scores, and outputs answers of the selected search-result-question-answer pairs as responses." Id. at ¶ 13. The document searching part 110 "may extract content words … from an input question through morphological analysis, search for a question-answer pair having a question including more content words which match important content words in the input question, and output the question-answer pair." Id. at ¶ 28.
	Higashinaka discloses wherein the search unit is configured to perform a similarity determination on the input question sentence and the hypothetical question sentence. An "utterance vector extracting part 150 outputs an utterance vector for the input question and an utterance vector for the question of the search-result-question-answer pair." A score calculating part 160 obtains "cosine similarity between the utterance vector for the input question and the Id. at ¶¶ 55-57.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the question answering method using QA pair data of Boxwell to incorporate the search unit for searching for QA pairs similar to an input question  as taught by Higashinaka. One of ordinary skill in the art would be motivated to integrate the search unit into Boxwell, with a reasonable expectation of success, in order to "obtain a more appropriate response to an inputted question." Higashinaka, ¶ 12.
	Boxwell-Higashinaka does not expressly disclose a normalization processing unit configured to perform a normalization on each word of the input question sentence and the hypothetical question sentence converted into word strings by the text analysis unit; and wherein the search unit is configured to perform a similarity determination on the input question sentence and the hypothetical question sentence whose words are normalized by the normalization processing unit.
	Gupta discloses a normalization processing unit configured to perform a normalization on each word of the input question sentence and the hypothetical question sentence converted into word strings by the text analysis unit; and wherein the search unit is configured to perform a similarity determination on the input question sentence and the hypothetical question sentence whose words are normalized by the normalization processing unit. Gupta discloses a method of processing text for "automatic discovery … of customer questions, including intents" and "automatic discovery of appropriate responses or answers to the discovered intents." Gupta, ¶ 5. A system implementing the method comprises "an Intent Discovery computing module that Id. at ¶ 8. Gupta discloses a submodule 203 for performing "spell correction and related functions such as acronym expansion" and "using suggestions of correctly spelled words from a large domain-specific corpus of text." Further, submodule 204 is a "word replacement and stop phrase removal" that receives output form submodule 204 and "performs cleaning up along with replacement of synonyms by an agreed entity name." Id. at ¶¶ 41-45. Accordingly, submodules 203 and 204 perform text normalization operations on text representing questions, prior to making similarity calculations.

Claim 2
	Gupta discloses wherein the normalization processing unit, for any first word and second word, when the number of words matching with each other appearing around the first word and the second word in a target document group is equal to or larger than a predetermined value, and when the second word is not included in related word information covering words of the target document group, replaces the first word with the second word for a sentence including the first word. Submodule 204 performs word replacement for "entities from a large domain specific corpus of text" (i.e. target document group). The submodule determines entities within the corpus, and the "similarity is found in context (neighboring words) of these entities, and it is used to cluster the entities into different groups." Further, "[a]ll entities within each group are then replaced by one text label which is representative of the group." Gupta describes an example wherein the entities "401k account," "401k," and "401k retirement account" are clustered "given the high similarity in their context words in the corpus of questions." The cluster of terms is "represented by one single label (e.g. '401k'), which can replace all entities under this 

Claim 3
	Boxwell discloses wherein the normalization processing unit, for any first word, when there is a second word or a third word whose co-occurrence probability with the first word in a word string having a predetermined [appearance frequency] is equal to or larger than a predetermined value in a search target document group, inserts the first word into a word string including the second word or the third word. Figure 4 of Boxwell illustrates a method "used to identify equivalent terms from question answer (QA) pairs," wherein the "analysis is based on usage of the term and expression in both the question and the selected QA pair." At 450, a counter is incremented "that keeps track of the term combined with the QA synonym expression (indicates number of times question term found to have this synonym (expression) in the set of QA pair data)." At 490, candidate synonyms are filtered and sorted "based on the number of times such candidate symptoms were found in the QA pair data," wherein high scores are noted as being more likely synonyms" and "those candidate synonyms receiving scores below a particular threshold might be filtered out as possible synonyms." Boxwell, ¶¶ 57-61.
	Figure 5 illustrates a method "used to score passages after identifying domain-based equivalent terms." At 540, "the process weights strong synonyms that were found from the QA pair analysis higher due to their apparent relevant in this domain." If a first word and second word are "found to be synonyms in numerous instances, then this term-synonym (Expression) pair would be weighted higher that other combinations." At 570, the process "scores the selected passage using the terms from the question data … as well as using the synonyms found in the Id. at ¶¶ 62-64. Accordingly, the scored passage (e.g. text string) includes "terms from the question data" (e.g. second or third term) and the "synonyms found in the QA pair data" (e.g. first term).

Claim 5
	Gupta discloses a normalization DB registration unit configured to generate synonyms and attribute words of words including nouns and unknown words whose appearance frequency is equal to or larger than a predetermined number in a learning corpus; and an attribute word table configured to register the attribute words generated by the normalization DB registration unit. Submodule 204 performs word replacement for "entities from a large domain specific corpus of text" (i.e. learning corpus). Each unique noun is considered an entity. The submodule determines entities within the corpus, and the "similarity is found in context (neighboring words) of these entities, and it is used to cluster the entities into different groups." Further, "[a]ll entities within each group are then replaced by one text label which is representative of the group." Gupta describes an example wherein the entities "401k account," "401k," and "401k retirement account" are clustered "given the high similarity in their context words in the corpus of questions." The cluster of terms is "represented by one single label (e.g. '401k'), which can replace all entities under this cluster." Gupta, ¶ 45. Accordingly, the one single label is registered as an attribute of the other noun entities.
	Boxwell discloses a synonym table configured to register the synonyms generated by the normalization DB registration unit. Boxwell discloses that "traditional synonyms are provided  from traditional synonym data sources." Boxwell, ¶ 45.

Claim 6
	Gupta discloses wherein the normalization processing unit searches the synonym table for words including common nouns and unknown words included in the input question sentence received by the input unit, and as a result of the search, when a target word is registered in the synonym table, obtains a normalized word paired with the target word, and replaces the target word with the normalized word. Submodule 204 performs word replacement for "entities from a large domain specific corpus of text" (i.e. target document group). The submodule determines entities within the corpus, and the "similarity is found in context (neighboring words) of these entities, and it is used to cluster the entities into different groups." Further, "[a]ll entities within each group are then replaced by one text label which is representative of the group." Gupta describes an example wherein the entities "401k account," "401k," and "401k retirement account" are clustered "given the high similarity in their context words in the corpus of questions." The cluster of terms is "represented by one single label (e.g. '401k'), which can replace all entities under this cluster." Gupta, ¶ 45. One of ordinary skill in the art recognizes that the "high similarity" can be determined using a predetermined value, e.g. threshold.

Claim 7
	Gupta discloses wherein the normalization processing unit searches the attribute word table for words including common nouns and unknown words included in the input question sentence received by the input unit, when there is a target word matching the words, obtains an attribute word corresponding to the target word, and when there is no attribute word in an input word string, inserts the obtained attribute word into the word string. Figure 4 of Boxwell illustrates a method "used to identify equivalent terms from question answer (QA) pairs," 
	Figure 5 illustrates a method "used to score passages after identifying domain-based equivalent terms." At 540, "the process weights strong synonyms that were found from the QA pair analysis higher due to their apparent relevant in this domain." If a first word and second word are "found to be synonyms in numerous instances, then this term-synonym (Expression) pair would be weighted higher that other combinations." At 570, the process "scores the selected passage using the terms from the question data … as well as using the synonyms found in the QA pair data." Id. at ¶¶ 62-64. Accordingly, the scored passage (e.g. text string) includes "terms from the question data" (e.g. second or third term) and the "synonyms found in the QA pair data" (e.g. first term).


Claim 8
	Gupta, in view of Higashinaka, suggests wherein the search unit is configured to perform a similarity determination on the input question sentence in which the words included in the input question sentence are replaced with the normalized words by the normalization processing unit and the hypothetical question sentence, or perform a similarity determination on the input question sentence in which the attribute word is inserted into the word string and the hypothetical question sentence. Gupta discloses a method of processing text for "automatic discovery … of customer questions, including intents" and "automatic discovery of appropriate responses or answers to the discovered intents." Gupta, ¶ 5. A system implementing the method comprises "an Intent Discovery computing module that includes novel ways of filtering and pre-processing text," allowing "normalization of text before making similarity calculations for clustering." Id. at ¶ 8. Submodule 204 performs word replacement for "entities from a large domain specific corpus of text" (i.e. target document group). The submodule determines entities within the corpus, and the "similarity is found in context (neighboring words) of these entities, and it is used to cluster the entities into different groups." Further, "[a]ll entities within each group are then replaced by one text label which is representative of the group." Gupta describes an example wherein the entities "401k account," "401k," and "401k retirement account" are clustered "given the high similarity in their context words in the corpus of questions." The cluster of terms is "represented by one single label (e.g. '401k'), which can replace all entities under this cluster." Gupta, ¶ 45.	Higashinaka discloses that "it is typical to search for a question whose meaning is close to [the] meaning of a question inputted by a user from the question-answer pairs and respon[d] to the question using the answer." Higashinaka, ¶ 11. Higashinaka discloses "a response selecting apparatus" that "outputs one or a plurality of responses to an input question" comprising a "document searching part" that "searches for a question-answer pair from the question-answer pairs recorded." The "search-result-question-answer pairs" are scored using "a numerical value indicating appropriateness," and a ranking part "selects the search-result-question-answer pairs … indicated by the scores, and outputs answers of the selected search-result-question-answer Id. at ¶ 13. The document searching part 110 "may extract content words … from an input question through morphological analysis, search for a question-answer pair having a question including more content words which match important content words in the input question, and output the question-answer pair." Id. at ¶ 28.
	Accordingly, Gupta teaches normalizing question text through word replacement prior to making similarity calculations, and Higashinaka discloses searching for a question that is similar to one in a QA pair using similarity calculations.

Claim 10
	Claim 10 recites a method comprising steps for performing the functions of the system recited in claim 1. Accordingly, claim 10 is rejected as indicated in the rejection of claim 1.

Claim 11
	Claim 11 recites a method comprising steps for performing the functions of the system recited in claims 5+6. Accordingly, claim 11 is rejected as indicated in the rejection of claim 5+6.

Claim 12
	Claim 12 recites a method comprising steps for performing the functions of the system recited in claims 5+7. Accordingly, claim 12 is rejected as indicated in the rejection of claims 5+7.

Claim 15
	Claim 15 recites a computer program having instructions for performing the functions of the system recited in claim 1. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boxwell et al., U.S. PG-Publication No. 2020/0327170 A1, in view of Higashinaka et al., U.S. PG-Publication No. 2021/0117458 A1, further in view of Gupta et al., U.S. PG-Publication No. 2020/0311738 A1, further in view of Zuev et al., U.S. PG-Publication No. 2014/0114649 A1.

Claim 13
	Zuev discloses displaying a screen including an input field of the input question sentence, a search button, a normalization result of the input question sentence input to the input field, and the answer sentence obtained as a result of the search on a terminal connected to the computer via a network. Zuev discloses "a method for generating search results," including "searching for text fragments satisfying a query in … one or more corpuses." Zuev, ¶ 4. The method performs a semantic search, wherein "the system may take into account lexical meaning of one or more words in the query." Id. at ¶ 26. The query is translated (i.e. normalized) "into universal language-independent semantic terms." Id. at ¶ 30. Figure 11C illustrates a user interface of the search method, comprising an input field of the input query, a search button, the translated lexical meaning of the query (i.e. normalization result), and results of the query. Id. at ¶ 68.


Claim 14
	Zuev discloses displaying a screen for inquiring whether to re-search without normalization on a terminal connected to the computer via a network when a word is replaced using the synonym table or a word is complemented using the attribute word table.  Zuev discloses "a method for generating search results," including "searching for text fragments satisfying a query in … one or more corpuses." Zuev, ¶ 4. The method performs a semantic search, wherein "the system may take into account lexical meaning of one or more words in the query." Id. at ¶ 26. The query is translated (i.e. normalized) "into universal language-independent semantic terms." Id. at ¶ 30. Zuev discloses that the "user may indicate that the search includes synonyms of the one or more words used in the query." Figure 11A illustrates a "show settings" button 1104, that when selected by a user enables a user to select a setting or option for "Search synonyms." Id. at ¶ 71. Accordingly, the user can disable the search synonym options to perform a search without term 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inputting a question query to obtain answer results Boxwell-Higashinaka-Gupta to incorporate the search user interface  
replacement.


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 22, 2022